Opinion.—It appears from the brief of appellants that the court below sustained the demurrer upon two grounds: 1. That appellants do not come within the description of persons to whom the lien is given by the act of November 17, 1871. P. D., art. 7112. 2. That the McKinneys and Travis purchased before the li„en was fixed; that they were innocent purchasers, and as to them the lien has no effect.
Both these questions seem to be decided adversely to this view in the cases of Gaylord v. Loughridge and Huck v. Gaylord, 50 Tex., 573 and 578.
Reversed and remanded.